Citation Nr: 0404824	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington,West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis, claimed as cystitis, to include as secondary to 
service-connected bilateral varicoceles.

2.  Entitlement to an initial, compensable disability rating 
for service-connected bilateral varicoceles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1987 to April 
1999.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision that denied service 
connection for chronic prostatitis, claimed as cystitis; and 
granted service connection and assigned an initial zero 
percent (noncompensable) evaluation for bilateral 
varicoceles, effective December 12, 2000.  The veteran 
submitted a notice of disagreement (NOD) with the denial of 
service connection for one condition and the assigned rating 
for the other in January 2002.  The RO issued a statement of 
the case (SOC) in May 2002, and the veteran submitted a 
substantive appeal in November 2002.  

In October 2003, the veteran testified during a 
videoconference hearing before the undersigned; the 
transcript of that hearing is of record.  

Because the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.




REMAND

Pertinent to the claim involving prostatitis, the Board notes 
that service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active service, or, on a secondary basis, for disability that 
is proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2003).  Section 3.310(a) has been 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of additional disability resulting from 
aggravation of a nonservice-connected condition by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the veteran contends that service connection is 
warranted on a direct basis because he had symptoms of 
chronic prostatitis in service, including urinary frequency, 
but had not undergone prostate testing.  For a grant of 
service connection on a secondary basis, the evidence must 
show that the service-connected bilateral varicoceles caused 
or is aggravating the veteran's chronic prostatitis.

The medical evidence indicates the veteran had been diagnosed 
with prostatitis in 2001, just two years following his active 
service.  At that time, he reported a 5-year history of 
periodic bilateral testicular pain.  Both an urology 
consultation note and a report of VA examination, 
respectively dated in April and July 2001, show impressions 
of bilateral orchialgia possibly secondary to chronic 
prostatitis.  The veteran also testified to having symptoms 
of both scrotal pain and frequent urination in service.  
While there is evidence of bilateral orchalgia during active 
service, there is no diagnosis of prostatitis in active 
service.  Moreover, in November 2001, the same VA examiner 
clarified the diagnoses to read:  (1) bilateral orchialgia 
probably secondary to the bilateral varicoceles that were 
present on active duty, and (2) chronic prostatitis.  The VA 
examiner opined that both chronic prostatitis and varicoceles 
can cause orchialgia.  Hence, the record raises a question of 
secondary service connection for prostatitis.

However, the Board finds that the medical evidence currently 
of record is insufficient to decide the claim on appeal.  
Specifically, the Board notes there is no medical opinion 
that specifically addresses the medical relationship, if any, 
between chronic prostatitis and service, or whether such 
condition was caused or is aggravated by the veteran's 
service-connected bilateral varicoceles.  Such opinion, based 
on both examination of the veteran and consideration of his 
documented medical history and assertions, is needed to 
fairly resolve the question on appeal.  

As regards the claim for an initial compensable rating for 
bilateral varicoceles, the Board also finds that specific 
additional development of the claim on appeal is warranted.  
The evidence reveals that the veteran frequently experiences 
dull pain and occasionally experiences attacks of sharp pain, 
lasting 5 to 10 minutes.  The veteran also testified to 
experiencing frequent urination, but he denied having 
erection difficulty or scrotum problems.  Under the 
circumstances, the veteran should undergo another 
genitourinary examination to obtain current findings 
regarding his service-connected bilateral varicoceles.  
Moreover, in light of the veteran's testimony presented in 
October 2003, there may be some overlap of symptoms 
associated with the chronic prostatitis and his service-
connected bilateral varicoceles.  An examination could prove 
helpful in distguishing these symptoms.  

Hence, the RO should arrange for the veteran to undergo 
genitourinary examination, preferably at the VA Medical 
Center (VAMC) in Beckley, West Virginia, consistent with the 
veteran's request.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should also obtain and associate with the claims file 
all outstanding VA records.  The record reflects that the 
veteran has been treated at the Beckley VAMC.  However, the 
claims file contains no outpatient treatment records from 
that facility since November 2001.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facility, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2003), as regards obtaining records from Federal facilities.

To ensure that all due process requirements are met, the RO 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); and 38 C.F.R. §  3.159 (2003).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claim for a higher initial evaluation 
should include specific consideration of whether "staged 
rating" (assignment of different evaluations based on the 
evidence since the effective date of the grant of service 
connection), pursuant to Fenderson, is appropriate.  The RO 
should also consider the applicability of alternative 
diagnostic codes for evaluating the veteran's disability. 

Accordingly, these matter are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Beckley VAMC all records of evaluation of 
and/or treatment for the service-
connected bilateral varicoceles since 
November 2001, following the procedures 
set forth in 38 C.F.R. § 3.159(c)(2003).  
All records and/or responses received 
should be associated with the claims 
file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.


4.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA genitourinary 
examination, preferably at the Beckley 
VAMC, to obtain information upon which to 
evaluate the service-connected bilateral 
varicoceles, as well as the nature and 
likely etiology of chronic prostatitis.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary testing should 
be accomplished, and all clinical 
findings should be reported in detail.

As regards the service-connected 
bilateral varicoceles, the examiner 
should render specific findings regarding 
any voiding dysfunction, renal 
dysfunction, infections, or a combination 
of these, that is associated with that 
disability.  To the extent possible, the 
examiner should distinguish the symptoms 
attributable to varicoceles from those 
associated with any other genitourinary 
condition, to include prostatitis.

As regards any diagnosed chronic 
prostatitis, the examiner should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability (a) is the result of in-
service injury or disease, or (b) was 
caused or is aggravated by service-
connected bilateral varicoceles.  

All examination findings) should be set 
forth in a printed (typewritten) report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the examination sent 
to the veteran by the pertinent VA 
medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  With respect to the 
issue of entitlement to a higher initial 
rating for the service-connected bilateral 
varicoceles, the RO must document its 
consideration of alternative diagnostic 
codes (to include Diagnostic Codes 7512 
through 7525), as well as whether "staged 
rating" pursuant to Fenderson (cited to 
above) is warranted. 

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered-such as 38 C.F.R. 
§ 3.310, and clear reasons and bases for 
the RO's determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



